RENDERED: JANUARY 15, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1861-MR


DAVID RAWLINGS                                                       APPELLANT



                APPEAL FROM FRANKLN CIRCUIT COURT
v.              HONORABLE THOMAS D. WINGATE, JUDGE
                       ACTION NO. 19-CI-00235



KENTUCKY RETIREMENT SYSTEMS,
BOARD OF TRUSTEES OF KENTUCKY
RETIREMENT SYSTEMS; DISABILITY
APPEALS COMMITTEE OF THE BOARD
OF TRUSTEES OF KENTUCKY RETIREMENT
SYSTEMS; AND COUNTY EMPLOYEE
RETIREMENT SYSTEMS                                                    APPELLEES



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

MAZE, JUDGE: David Rawlings (Rawlings) appeals from an opinion and order

of the Franklin Circuit Court which affirmed a final order of the disability appeals
committee of the Board of Trustees of the Kentucky Retirement Systems (Board)

denying his claims for non-hazardous and duty-related disability benefits. He

contends that the Board clearly erred by classifying his position as “light work”

and by determining his functional capacity based on that classification. Rawlings

further argues that the Board’s decision to deny his benefits was not supported by

substantial evidence. But while the evidence in this case was conflicting, the

Board was entitled to rely on contrary objective medical evidence, as well as the

hearing officer’s determinations regarding Rawlings’ credibility. In light of our

standard of review, we cannot find that the Board’s decision was arbitrary or

unsupported by substantial evidence. Hence, we affirm.

             Rawlings was previously employed as an equipment senior

operator/resource recovery operator for the Lexington-Fayette Urban County

Government (LFUCG). He started his membership with the County Employees

Retirement Systems (CERS) on October 31, 1999, and his last day of paid

employment was January 13, 2016. On March 8, 2016, Rawlings filed an

application for non-hazardous disability retirement benefits and duty-related

disability retirement benefits. He alleged disability based on back injuries he

sustained in a work-related injury on May 29, 2015. He also alleged that his

existing low-back pain, left ankle pain, and upper shoulder pain had become

disabling following the injury.


                                         -2-
                His application was reviewed by the Medical Review Board, which

collectively recommended denial of benefits. Thereafter, Rawlings submitted

additional medical records. Upon further review, all three members of the Medical

Review Board recommended denial of the application of duty-related disability

retirement benefits. However, one member recommended approval of his

application for non-hazardous disability retirement benefits.

                Subsequently, Rawlings requested an administrative hearing, which

was held on August 7, 2018. On January 9, 2019, the hearing officer issued a

recommended order that Rawlings’ application for duty-related disability and non-

hazardous disability retirement benefits be denied. On February 26, 2019, the

Board adopted the recommended order with one modification.

                Rawlings then filed a petition for review in the Franklin Circuit Court

pursuant to KRS1 61.665(5) and KRS 13B.140. Upon review of the record, the

circuit court determined that the record did not compel a finding that Rawlings is

entitled either to non-hazardous or to duty-related disability retirement benefits.

Rawlings now appeals to this Court.




1
    Kentucky Revised Statutes.



                                           -3-
              In McManus v. Kentucky Retirement Systems, 124 S.W.3d 454 (Ky.

App. 2003), this Court set out the standard of review for decisions by the Board as

follows:

                      Determination of the burden of proof also impacts
              the standard of review on appeal of an agency decision.
              When the decision of the fact-finder is in favor of the
              party with the burden of proof or persuasion, the issue on
              appeal is whether the agency’s decision is supported by
              substantial evidence, which is defined as evidence of
              substance and consequence when taken alone or in light
              of all the evidence that is sufficient to induce conviction
              in the minds of reasonable people. Where the fact-
              finder’s decision is to deny relief to the party with the
              burden of proof or persuasion, the issue on appeal is
              whether the evidence in that party’s favor is so
              compelling that no reasonable person could have failed to
              be persuaded by it. In its role as a finder of fact, an
              administrative agency is afforded great latitude in its
              evaluation of the evidence heard and the credibility of
              witnesses, including its findings and conclusions of
              fact . . . . A reviewing court is not free to substitute its
              judgment for that of an agency on a factual issue unless
              the agency’s decision is arbitrary and capricious.
Id. at 458-59 (cleaned up). See also Kentucky Ret. Sys. v. Bowens, 281 S.W.3d 776

(Ky. 2009).

              Rawlings primarily argues that the Board erred in finding no objective

evidence supporting his claims for either non-hazardous disability retirement

benefits or duty-related disability benefits. To be eligible for disability retirement

benefits, KRS 61.600(3) requires a worker to prove, among other things, that: (a)

he or she is mentally or physically incapacitated to perform the duties of his or her

                                          -4-
job; (b) “[t]he incapacity is a result of bodily injury, mental illness, or disease”; (c)

“[t]he incapacity is deemed to be permanent”; and (d) “[t]he incapacity does not

result directly or indirectly from bodily injury, mental illness, disease, or condition

which pre-existed membership in the system or reemployment, whichever is most

recent.” However, KRS 61.600(3)(d) does not apply if “[t]he incapacity is a result

of bodily injury, mental illness, disease, or condition which has been substantially

aggravated by an injury or accident arising out of or in the course of employment;

or . . . [t]he person has at least sixteen (16) years’ current or prior service for

employment with employers participating in the retirement systems administered

by the Kentucky Retirement Systems.” KRS 61.600(4)(a)-(b).

             Furthermore, KRS 61.621 provides for enhanced benefits if an

employee dies or becomes totally and permanently disabled as a result of a duty-

related injury. For purposes of this section, “duty-related injury” means:

                    1. a. A single traumatic event that occurs while the
                    employee is performing the duties of his position;
                    or
                    b. A single act of violence committed against the
                    employee that is found to be related to his job
                    duties, whether or not it occurs at his job site; and
                    2. The event or act of violence produces a
                    harmful change in the human organism evidenced
                    by objective medical findings.

             (b) Duty-related injury does not include the effects of
             the natural aging process, a communicable disease unless
             the risk of contracting the disease is increased by the
             nature of the employment, or a psychological, psychiatric

                                           -5-
             or stress-related change in the human organism unless it
             is the direct result of a physical injury.

KRS 61.621(2).

             Rawlings first argues that the Board clearly erred by classifying his

position as “light work” and by determining his functional capacity on that basis.

The LFUCG’s description of Rawlings’ position provides that he was required to

hand/finger/feel and climb/balance repetitively and to reach/push/pull, bend/stoop

crouch, and kneel/crawl frequently. The description further provides that Rawlings

had to lift 20 pounds frequently and the heaviest items he had to lift without

assistance were 10-pound shovels used to clean out the back of a garbage truck.

Rawlings worked eight hours per day, with six hours spent sitting/driving and two

hours standing/walking. Based upon this description, the hearing officer found that

Rawlings’ job “can be best described as light duty work.”

             Rawlings takes issue with this finding, noting his own testimony that

his position required a lot of bending and pulling as well as heavy lifting of over

100 pounds. Under KRS 61.600(5)(c)4., these requirements would classify the job

as heavy work. Rawlings also notes that the hearing officer’s findings reference a

different job description stating that his position required lifting of 50 pounds

repetitively and up to or over 100 pounds occasionally. Based on this description,

Rawlings contends that his position should have been classified as at least medium

work. KRS 61.600(5)(c)3.

                                          -6-
             But for reasons discussed below, the hearing officer did not find

Rawlings’ testimony about the physical exertion requirements of his job to be

credible. And while the hearing officer referenced the other job description in the

recitation of evidence, the hearing officer based her findings upon the job

description setting out the lesser physical exertion requirements. A reviewing

court must afford great latitude to the hearing officer in the evaluation of the

evidence heard and the credibility of witnesses. Kentucky State Racing Comm’n v.

Fuller, 481 S.W.2d 298, 308 (Ky. 1972). As the circuit court noted,

             This Court, sitting in review, is not at liberty to set aside
             the factual findings from the administrative proceeding,
             even if there is conflicting evidence in the record and
             even if the Court would have afforded different
             evidentiary values to Rawlings’ testimony and the
             employer job description.

             We agree with the circuit court’s assessment. Although there was

evidence supporting Rawlings’ claim that his job should be classified as at least

medium duty work, the evidence did not compel that conclusion. In light of the

findings of fact, the hearing officer properly classified Rawlings’ job as “light

work” as defined by KRS 61.600(5)(c)2.

             Rawlings primarily argues that he presented compelling and objective

medical evidence supporting his claim. Prior to the May 29, 2015, accident,

Rawlings had been treated for conditions including low back pain, chronic left

ankle pain, and upper shoulder pain. He suffered a work-related back injury in

                                          -7-
2004, for which he received workers’ compensation benefits. From 2009 to 2011,

Rawlings was treated for complaints of intermittent low back pain. Thereafter, he

was treated by Dr. Donald Douglas for lumbar sprains/strains and spondylosis, and

by Dr. Wesley Johnson for left knee pain and swelling and chronic pain syndrome.

In 2012, Dr. Jason Harrod performed surgery on Rawlings’ left foot and left lower

extremity.

             Rawlings was involved in a motor vehicle accident on May 29, 2015,

while driving his garbage truck. He testified that a vehicle stopped abruptly.

While attempting to avoid hitting the vehicle in front of him, Rawlings stood to

press on the air brakes. Rawlings stated that the brakes were faulty, resulting in the

garbage truck striking the rear end of the vehicle in front of him. Rawlings

testified that the truck had a full load, and the force of the collision knocked him

back down into the seat. He went to the emergency room one week after the

accident with complaints of pain in the lower left side of his back. Rawlings was

released from work following the accident, and he did not return to work until

October 2015.

             Rawlings relied on medical records and a report by his treating

physician, Dr. John Richard. Dr. Richard reported that, following treatment and

physical therapy, Rawlings’ spine showed normal curvature with no evidence of

scoliosis. However, Rawlings demonstrated decreased flexion and extension and


                                          -8-
pain with flexion and extension. Rawlings continued to complain of back pain

despite use of anti-inflammatory medication and physical therapy. His other

physicians reported similar complaints.

             Rawlings underwent a Functional Capacity evaluation based upon his

diagnosis of lumbar spondylosis and lumbar degenerative disc disease. The

evaluation noted that Rawlings demonstrated decreased lumbar range of motion

and strength; decreased bilateral hip range of motion and strength; and limitations

with pushing, lifting, carrying, standing, walking, climbing stairs, crouching,

kneeling, crawling, bending, stooping, and overhead reaching. The evaluation

concluded that Rawlings was unable to perform his current job duties but was able

to perform sedentary work. Similarly, Dr. Frank Burke submitted an evaluation

concluding that Rawlings was unable to perform his job duties. Rawlings also

presented evidence that he received private disability benefits through CIGNA

Insurance. Finally, Rawlings has been awarded workers’ compensation benefits

for the accident and Social Security Disability benefits based on his inability to

perform his job duties.

             In response, LFUCG focuses on Rawlings’ suspension and ultimate

resignation after he twice tested positive for drug use. Rawlings tested positive for

cocaine after the accident. He received a 180-day suspension for testing positive

after the accident, which he served upon his release to work in October 2015. In


                                          -9-
December 2015, Rawlings was again suspended pending termination following

another positive drug test. LFUCG contends that Rawlings resigned from his

position because he was about to be terminated and not because he was unable to

perform the essential functions of his job. LFUCG also maintains that Rawlings’

drug use and inconsistent answers cast doubt on his credibility.

              In addition, LFUCG also presented at the hearing the police report

from the May 29, 2015 accident indicating that the damage to the garbage truck

was relatively minor and Rawlings did not seek treatment for his injuries until after

he tested positive for cocaine. LFUCG further presented evaluations from two

physicians who stated that Rawlings was not disabled from performing his job

duties. Dr. Henry Tutt opined that Rawlings had not sustained anything greater

than a lumbar sprain/strain, which should have reached maximum medical

improvement within six to eight weeks following the date of injury. Dr. Tutt

advised that Rawlings should be capable of performing his usual job duties without

restriction. Similarly, Dr. J. Rick Lyon concluded that Rawlings reached

maximum medical improvement in October 2015 and had a 0% whole-person

impairment.

              The record does not support the suggestion in the Board’s brief that

Rawlings has no functional impairment. Indeed, the objective medical evidence

clearly shows that Rawlings had ongoing back problems before the May 29, 2015,


                                         -10-
accident and that he developed significant functional impairments following the

accident. The only question is whether those impairments rendered him physically

incapacitated to perform the job, or jobs of like duties, from which he received his

last paid employment.

              But while there was conflicting evidence, we must again point out that

a reviewing court must give great deference to the hearing officer’s evaluation of

the evidence. There was substantial evidence supporting the hearing officer’s

finding that Rawlings is not physically incapacitated from performing the essential

functions of his job duties. Likewise, there was substantial evidence to support the

hearing officer’s findings that Rawlings failed to show he is totally and

permanently disabled as a result of the May 25, 2015, accident. Since the Board’s

final order was supported by substantial evidence of record and followed the

correct rule of law, neither the circuit court nor this Court is at liberty to reach a

different result.

              Accordingly, we affirm the order of the Franklin Circuit Court

affirming the Board’s February 26, 2019, final order.

              ALL CONCUR.




                                          -11-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEES:

Timothy E. Geertz         Leigh A. Jordan Davis
Lexington, Kentucky       Frankfort, Kentucky




                        -12-